[gokp2f4k3ua3000001.jpg]

Exhibit 10.1

March 6, 2020

 

Via Email

 

Mr. William R. Ringo

 

Re: Executive Severance Benefit Plan, effective November 20, 2019 (the “Plan”)

 

Dear Bill,

 

Five Prime Therapeutics, Inc. adopted the Plan to provide our officers with
severance benefits in certain events. You understand and agree that you will not
be a “Covered Employee” as that term is defined in the Plan because you serve as
our interim Chief Executive Officer. Please sign below to indicate this
understanding and agreement and that you expressly waive any right to benefits
under the Plan.

 

Sincerely,

 

Five Prime Therapeutics, Inc.

 

/s/ Peder Jensen

 

Peder Jensen

Compensation and Management Development Committee Chairman

 

 

Agreed:

 

 

 

/s/ William R. Ringo___________March 10, 2020______________

William R. RingoDate

Five Prime Therapeutics, Inc. • 111 Oyster Point Boulevard • South San
Francisco, CA 94080 • Phone (415) 365-5600 • Fax (415) 365-5601

www.fiveprime.com